Citation Nr: 0722952	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  98-05 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for Osgood-Schlatter's disease of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for Osgood-Schlatter's disease of the left knee from 
October 4, 1995, to June 2, 2005, and, following the 
cessation of a temporary total evaluation based on 
convalescence, from August 1, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1980 and from June to November of 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that granted service connection for Osgood-
Schlatter's disease of both knees and assigned a 10 percent 
evaluation for each from October 4, 1995.  The Board remanded 
this case back to the RO previously in December 2000, October 
2003, and April 2005.  In December 2005, a rating decision 
assigned a temporary total evaluation effective June 3, 2005, 
based on left knee surgery necessitating convalescence.  The 
pre-surgery evaluation of 10 percent was resumed as of August 
1, 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Since the June 2005 left knee surgery, the veteran underwent 
right knee arthroscopy with synovectomy and open tibial 
tubercle debridement of the patellar tendon, in November 
2005.  In an April 2006 letter, the veteran advised that he 
would welcome another VA examination as, although his left 
knee was improved since surgery, his right knee was worse.  
In June 2007, the representative asked that the 


Board note that the veteran has not undergone VA examination 
since July 2003 [before either of the aforementioned 
surgeries].  Regrettably, the Board finds that the case must 
again be remanded, this time to permit a new VA examination. 

The Board is also cognizant of the holding of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), in which it was held 
that the notification provided to a claimant in a claim for 
service connection should include information on the degree 
of disability and effective date should service connection be 
granted.  In this case, the veteran was not provided with the 
requisite information; however, there is no prejudice to the 
veteran as the Board is remanding this case in part to comply 
with that notice requirement.  The Board is mindful that 
errors in providing the notice required by the Veterans 
Claims Assistance Act of 2000 are presumed to be prejudicial.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran 
an updated VCAA notice letter which 
complies with the requirements set 
forth in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO should arrange for a VA 
orthopedic examination of the veteran, 
to include on a fee basis if necessary, 
for the purpose of ascertaining the 
severity of his bilateral Osgood-
Schlatter's disease.

The claims file must be made available 
to and pertinent documents therein 
reviewed by the examiner in connection 
with the examination.  The examiner 
must annotate the examination report 
that the claims file was in fact made 
available for review and pertinent 
documents therein were reviewed in 
conjunction with the examination.  Any 
indicated special studies must 


be conducted.  It is requested that the 
examiner address the rating criteria 
contained in 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 when providing the 
clinical assessment for Osgood-
Schlatter's disease.

The examiner is asked to render an 
opinion as to whether the veteran's 
Osgood-Schlatter's disease of each knee 
is productive of impairment of the 
tibia and fibula with:  slight knee or 
ankle disability; moderate knee or 
ankle disability; marked knee or ankle 
disability; or nonunion, with loose 
motion, requiring a brace.

All opinions expressed must be 
accompanied by complete rationale.

3.  After undertaking any other 
development deemed essential in 
addition to that specified above, the 
RO should readjudicate the claims of 
entitlement to higher initial ratings 
for Osgood-Schlatter's disease.  In so 
doing, the RO should include 
documentation of its consideration of 
the applicability of Fenderson v. West, 
12 Vet. App. 119 (1999), referable to 
initial grants of service connection 
and assignment of "staged" ratings.

If the benefits requested on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
claims currently on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

